DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christoph et al. (hereafter Christoph; 20160314778 A1).
	Regarding claim 1, Christoph discloses an active noise control device that causes an actuator (speaker, see Fig. 5, 6 or 7, e.g. L1) to output a canceling sound based on a control signal (y[n], see Fig. 5, e.g., y1[n])) in order to reduce noise (from 31) in a vehicle compartment of a vehicle ([0005], [0006], [0008], [0020], [0031], [0051], Fig. 7), the active noise control device comprising one or more processors that execute computer-executable instructions stored in a memory ([0011], [0034]), wherein the one or more processors execute the computer-executable instructions to cause the active noise control device to:
generate the control signal (y1[n]) by performing a filtering process on a reference signal (xe[n]) corresponding to the noise (from 31), by a first adaptive filter (22, its output is intended for L1); and
update a filter coefficient of the first adaptive filter (by 23, its output is intend for 22 for L1), based on the reference signal (xe[n]) and an added error signal (ξ[n], equation 6 or ξMOD[n], equation 7; [0051]-[0053], [0037], [0039]) that is acquired by adding a first error signal (e1[n]) acquired by detecting residual noise due to interference between the noise and the canceling sound by a first microphone disposed on one side (e.g., the side with M1 in Fig. 7) in the vehicle compartment with respect to a center line of the vehicle in a front-rear direction of the vehicle, and a second error signal (e2[n]) acquired by detecting the residual noise by a second microphone (e.g., M3 or M4 on another side in Fig. 7) disposed on another side in the vehicle compartment with respect to the center line of the vehicle.
Regarding claim 2, Christoph show a first acoustic characteristic filter (24 in Fig. 5) configured to correct the reference signal (xe[n]) by performing a filtering process on the reference signal (xe[n])  according to an acoustic characteristic (secondary path 21 in Fig. 5, the detail of 21 in Fig. 6 with multiple error microphones) from the actuator (speaker) to the first microphone (M1) and an acoustic characteristic from the actuator to the second microphone (M3 or M4),
wherein the one or more processors cause the active noise control device to update the filter coefficient (by 23) of the first adaptive filter (22), based on the added error signal (ξ[n], equation 6 or ξMOD[n], equation 7) and the reference signal ((xe[n]) corrected by the first acoustic characteristic filter (24) (see also [0036]-[0037], [0041]).
Regarding claim 4, Christoph shows the actuator (L5) is provided at a center in a vehicle width direction ([0020], Fig. 7).
	Regarding claim 5, Christoph discloses that one adaptive filter for each actuator ([0043], [0047]), each microphone receives sound for each actuator ([0043], see illustration in Fig. 7, [0045]), and a total of LxM acoustic transmission paths based on L number of actuators and M number of microphones ([0043]). Christoph shows the device further comprising:
a second adaptive filter (W2, its output y2[n] is intended to drive a different actuator/speaker, e.g., L2 in Fig. 7, see [0045]) configured to perform a filtering process that is different from (each adaptive filter W has its own impulse response measured on the respective secondary path) the filtering process performed by the first adaptive filter (W1, its output y1[n] is intended to drive L1 in Fig. 7), on the reference signal (xe[n]) to generate a control signal (y2[n]) to be supplied to a one-side actuator (L2) disposed on the one side (the side with M1) in the vehicle compartment with respect to the center line of the vehicle;
a second acoustic characteristic filter (based on the teaching in Figs. 5-7, a different 24 is utilized for updating filter coefficients for W2 generating y2[n], labelled it as 242) configured to correct the reference signal (xe[n]) by performing a filtering process on the reference signal according to an acoustic characteristic (S21(z) in Fig. 7) from the one-side actuator (L2) to the first microphone (M1, see Fig. 7);
a third acoustic characteristic filter (labelled it as 243 for W3) configured to correct the reference signal by performing a filtering process on the reference signal according to an acoustic characteristic (S23(z), following the logic as presented in Fig. 3) from the one-side actuator (L2) to the second microphone (M3);
a third adaptive filter (W3 for L3) configured to perform a filtering process different from (each adaptive filter W has its own impulse response measured on the respective secondary path) both the filtering process performed by the first adaptive filter (W1 for L1) and the filtering process performed by the second adaptive filter (W2 for L2), on the reference signal to generate a control signal (y3[n]) to be supplied to an other-side actuator (L3) disposed on the another side (the side with M3 or M4) in the vehicle compartment with respect to the center line of the vehicle;
a fourth acoustic characteristic filter (244) configured to correct the reference signal by performing a filtering process on the reference signal according to an acoustic characteristic (S31(z) shown in Fig. 7) from the other-side actuator (L3) to the first microphone (M1); and
a fifth acoustic characteristic filter (245) configured to correct the reference signal by performing a filtering process on the reference signal according to an acoustic characteristic (S33(z), following the logic as shown in Fig. 7) from the other-side actuator (L3) to the second microphone (M3),
wherein the one or more processors cause the active noise control device to:
update a filter coefficient of the second adaptive filter (W2), based on the first error signal (e1 in ξ[n], equation 6 or e1 in ξMOD[n], equation 7) and the reference signal corrected by the second acoustic characteristic filter (242);
update the filter coefficient of the second adaptive filter (W2), based on the second error signal (e2 in ξ[n], equation 6 or e2 in ξMOD[n], equation 7) and the reference signal corrected by the third acoustic characteristic filter (243);
update a filter coefficient of the third adaptive filter (W3) based on the first error signal (e1 in ξ[n], equation 6 or e1 in ξMOD[n], equation 7) and the reference signal corrected by the fourth acoustic characteristic filter (244); and
update the filter coefficient of the third adaptive filter (W3) based on the second error signal (e2 in ξ[n], equation 6 or e2 in ξMOD[n], equation 7) and the reference signal corrected by the fifth acoustic characteristic filter (245).
Regarding claim 6, Christoph shows that the actuator includes a one-side actuator (e.g., L1) disposed on the one side in the vehicle compartment with respect to the center line of the vehicle and an other-side actuator (L3 or L4) disposed on the another side in the vehicle compartment with respect to the center line of the vehicle, and
wherein an identical control signal is supplied to the one-side actuator and the other-side actuator (when the noise at M1 and M3 are the same, control signal y1[n] for L1 is identical to control signal y3[n]) for L3).
Most of limitations in claim 7 correspond to those in claim 1 discussed above. Christopher discloses a vehicle ([0020], Fig. 7).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/Primary Examiner, Art Unit 2654